DETAILED ACTION
	This is in response to communication received on 7/26/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/28/19, and 4/16/20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an ame16092045
ndment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marian Fundytus on 8/9/22.

The application has been amended as follows: 

32. (cancelled)

33. (cancelled


Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LOVIN (US Patent Number 5,407,708) in view of Zhang et al. US PGPub 2016/0024329A1 hereinafter ZHANG and Laksin et al. US PGPub 2010/0242757 hereinafter LAKSIN on claims 1, 10, 12, 22, 23, 37, and 37 is withdrawn because the independent claim 1 has been amended to include the subject matter of claim 13 which was found to be allowable in Patent Board Decision dated 5/31/22.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LOVIN (US Patent Number 5,407,708), Zhang et al. US PGPub 2016/0024329A1 hereinafter ZHANG and Laksin et al. US PGPub 2010/0242757 hereinafter LAKSIN as applied to claim 1 further in view of RAJAN (US PGPub 2003/0211299) on claims 2 and 11 are withdrawn because the independent claim 1 has been amended to include the subject matter of claim 13 which was found to be allowable in Patent Board Decision dated 5/31/22.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LOVIN (US Patent Number 5,407,708), Zhang et al. US PGPub 2016/0024329A1 hereinafter ZHANG and Laksin et al. US PGPub 2010/0242757 hereinafter LAKSIN as applied to claim 1 further in view of DEROSSI (US PGPub 2015/0225585) on claim 13 is withdrawn because the claim has been cancelled.
  The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LOVIN (US Patent Number 5,407,708), Zhang et al. US PGPub 2016/0024329A1 hereinafter ZHANG and Laksin et al. US PGPub 2010/0242757 hereinafter LAKSIN as applied to claim 1 further in view of JOHNSON (US PGPub 6,593,390) on claim 20 is withdrawn because the independent claim 1 has been amended to include the subject matter of claim 13 which was found to be allowable in Patent Board Decision dated 5/31/22.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LOVIN (US Patent Number 5,407,708), Zhang et al. US PGPub 2016/0024329A1 hereinafter ZHANG and Laksin et al. US PGPub 2010/0242757 hereinafter LAKSIN as applied to claim 1 further in view HUTCHINSON (US PGPub 2007/0087131) on claim 24-28 are withdrawn because the independent claim 1 has been amended to include the subject matter of claim 13 which was found to be allowable in Patent Board Decision dated 5/31/22.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claim 1 has been amended to include the subject matter of now cancelled claim 13, specifically the following limitation: wherein the energy curable ink or coating composition comprises at least one monomer having as part of its structure a poly(ethylene oxide) sub-unit where the average degree of ethoxylation is greater than or equal to 2. Examiner notes that the word ‘ethoxylation’ is not found within the specification and only within original claim 13, such that the art accepted definition of ethoxylation applies. Examiner notes that within the art, ethoxylation is defined as reactions reacting ethylene oxides with other chemicals to form new groups. 
In Patent Board Decision dated 5/31/22, it was decided, with the understanding that reactive thinners are analogous and comprehensive with solvents, that the combination of DeRossi and Lovin could not be made. As such, the rejection of claim 13 was overthrown and the subject matter therein, with in the context of the overall independent claim 1, was allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717